      Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 1 of 15



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Ph: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov

PRERAK SHAH
Deputy Assistant Attorney General

MARISSA A. PIROPATO (MA BAR 65160)
LUTHER L. HAJEK (CO Bar 44303)
United States Department of Justice
Environment and Natural Resources Division
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Ph: (303) 844-1376; Fax: (303) 844-1350
marissa.piropato@usdoj.gov
luke.hajek@usdoj.gov

Attorneys for Federal Defendants

               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 INDIGENOUS ENVIRONMENTAL                 CV 19-28-GF-BMM
 NETWORK, et al.,
                                          DEFENDANTS’ STATEMENT
            Plaintiffs,                   OF DISPUTED FACTS
 v.

 PRESIDENT DONALD J. TRUMP, et
 al.,

            Defendants.
     Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 2 of 15




1.   Plaintiff Indigenous Environmental Network is incorporated under the non-

     profit organizational name of Indigenous Educational Network of Turtle

     Island. Amended Complaint ¶ 28 (Dkt. 37).

     RESPONSE: Federal Defendants lack insufficient information to admit or

     deny that Plaintiff Indigenous Environmental Network is incorporated

     under the non-profit organizational name of Indigenous Educational

     Network of Turtle Island.

2.   Plaintiff North Coast Rivers Alliance is an unincorporated association.

     Amended Complaint ¶ 29.

     RESPONSE: Federal Defendants lack sufficient information to admit or deny

     that Plaintiff North Coast Rivers Alliance is an unincorporated association.


3.   Defendant-Intervenor TC Energy Corporation (formerly TransCanada

     Corporation) is a Canadian public company organized under the laws of

     Canada. Corporate Disclosure Statement (Dkt. 26).

     RESPONSE: Undisputed.

4.   Defendant-Intervenor TransCanada Keystone Pipeline, LP (“Keystone”) is a

     limited partnership, organized under the laws of the State of Delaware and

     owned by affiliates of TC Energy Corporation. Id.

     RESPONSE: Undisputed.


                                        2
     Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 3 of 15


5.   Keystone has plans to construct and operate an international oil pipeline

     called the Keystone XL Project (“Keystone XL”). TransCanada Keystone

     Pipeline, L.P. Application for Presidential Permit for the Keystone XL

     Pipeline Project (Jan. 26, 2017) at 1 (“Presidential Permit Application”)

     (Dkt. 79-1, p. 3).

     RESPONSE: Admit that Defendant-Intervenor TransCanada Keystone

     Pipeline, LP (“Keystone”) submitted a presidential permit application on

     January 26, 2017 seeking authorization, among other things, to construct,

     connect, operate and maintain pipeline facilities “for the importation of

     crude oil, to be located at the international border between the United States

     and Canada, at Phillips County, Montana.” TransCanada Keystone

     Pipeline, L.P. Application for Presidential Permit for the Keystone XL

     Pipeline Project (Jan. 26, 2017) at 1 (“Presidential Permit Application”)

     (Dkt. 79-1, p. 1).

6.   Keystone XL will extend from an oil supply hub near Hardisty, Alberta,

     Canada to the northernmost point of the existing Keystone Pipeline Cushing

     Extension at Steele City, Nebraska. Presidential Permit Application at 8

     (Dkt. 79-1, p. 10).

     RESPONSE: Defendants admit that “Keystone proposes to construct and

     operate a crude oil pipeline and related facilities from an oil supply hub

     near Hardisty, Alberta, Canada to the northernmost point of the existing
                                         3
     Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 4 of 15


     Keystone Pipeline Cushing Extension at Steele City, Nebraska, which will

     provide access to existing refinery markets in the Texas Gulf Coast area.”

     Presidential Permit Application at 8 (Dkt. 79-1).

7.   Keystone XL will cross the international border between Saskatchewan,

     Canada, and the United States near Morgan, in Phillips County, Montana.

     Presidential Permit Application at 6 (Dkt. 79-1, p. 8).

     RESPONSE: Undisputed.

8.   Keystone submitted an application to the Secretary of State on September

     19, 2008 requesting authorization to construct, operate and maintain the

     Keystone XL pipeline and ancillary facilities at the United States-Canada

     border in Phillips County, Montana, pursuant to Executive Order 13,337.

     Presidential Permit Application at 2 (Dkt. 79-1, p. 4).

     RESPONSE: Defendants admit that Keystone submitted an application

     for a Presidential Permit for the Keystone XL Pipeline Project on

     September 19, 2008. Presidential Permit Application at 2 (Dkt. 79-1).

     Defendants further admit that the U.S. Department of State reviewed

     TransCanada’s application under Executive Order 13,337.

9.   On January 18, 2012, the President, “in furtherance of Executive Order

     13337 of April 30, 2004” directed the Secretary of State to “submit the

     report to the Congress . . . and issue a denial of the Keystone XL pipeline

     permit application.” 77 Fed.Reg. 5,679 (Feb. 3, 2012).
                                         4
      Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 5 of 15


      RESPONSE: Defendants admit that on January 18, 2010, President

      Obama issued a memorandum to the U.S. Secretary of State that stated,

      among other things, “by the authority vested in me as President by the

      Constitution and the law of the United States, including section 201 of

      title 3, United States Code and in furtherance of Executive Order 13337

      of April 30, 2004 to the extent compatible with this memorandum, I

      direct you to submit the report to the Congress as specified in section

      501(b)(2) of the Temporary Payroll Tax Cut Continuation Act of 2011

      and to issue a denial of the Keystone XL pipeline permit application.” 77

      Fed.Reg. 5,679 (Feb. 3, 2012).


10.   On May 4, 2012, Keystone submitted a new application to the Secretary of

      State for authorization to construct, operate and maintain the Keystone XL

      pipeline and ancillary facilities at the United States-Canada border in

      Phillips County, Montana. Presidential Permit Application at 3 (Dkt. 79-1,

      p. 5).

      RESPONSE: Defendants admit that “[o]n May 4, 2012, Keystone

      submitted a new application for a Presidential Permit for a more limited

      Keystone XL Project, which included the former ‘Steele City Segment’

      of the original project” and that the application sought, among other

      things, to construct, operate and maintain the Keystone XL pipeline and

                                         5
      Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 6 of 15


      ancillary facilities at the United States-Canada border in Phillips County,

      Montana. Presidential Permit Application at 3 (Dkt. 79-1).


11.   On November 3, 2015, the Secretary of State denied the application.

      Presidential Permit Application at 4 (Dkt. 79-1, p. 6).

      RESPONSE: Undisputed.

12.   On January 26, 2017, Keystone submitted an application to the Department

      of State, pursuant to Executive Order 11,423, as amended, and Executive

      Order 13,337, for a presidential permit “authorizing the construction,

      connection, operation, and maintenance of pipeline facilities for the

      importation of crude oil, to be located at the international border between the

      United States and Canada, at Phillips County, Montana (the ‘border crossing

      facilities’).” The Application states that “If this application is approved, the

      Project will allow transportation of crude oil production from the Western

      Canadian Sedimentary Basin (“WCSB”) and the Bakken supply basin in

      Montana and North Dakota, to a point located on the existing Keystone

      Pipeline system at Steele City, Nebraska, which will allow for the delivery

      of that production to existing refinery markets in the Texas Gulf Coast area.”

      Presidential Permit Application at 1. (Dkt. 79-1, p. 3).

      RESPONSE: Defendants admit that on January 26, 2017, TransCanada

      submitted an application to the Department of State, pursuant to Executive

                                          6
       Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 7 of 15


      Order 11,423, as amended, and Executive Order 13,337, for a presidential

      permit that, among other things, authorized “the construction, connection,

      operation, and maintenance of pipeline facilities for the importation of crude

      oil, to be located at the international border between the United States and

      Canada, at Phillips County, Montana (the ‘border crossing facilities’).”

      The remaining statements in Paragraph 12 are undisputed.

13.   On March 23, 2017, the Under Secretary of State for Political Affairs,

      exercising authority delegated by Executive Order 13,337 [sic], the January

      24, 2017 Presidential Memorandum Regarding Construction of the Keystone

      XL Pipeline, and Department of State Delegation of Authority No. 118-2 of

      January 26, 2016, issued a permit “to construct, connect, operate and

      maintain facilities at the border of the United States of the United States and

      Canada at Morgan, Montana, for the import of crude oil from Canada to the

      United States.” 82 Fed.Reg. 16,467 (Apr. 4, 2017) (“2017 Permit”). The

      2017 Permit required TC Energy to “take all necessary measures to prevent

      or mitigate adverse impacts on or disruption of the human environment . . .

      includ[ing] the actions and obligations agreed to by permittee in the

      [Construction, Mitigation, and Reclamation Plan] and other mitigation,

      control plans, and special conditions found in the Final S[upplemental

      Environmental Impact Statement], including all Appendices as

      supplemented, all of which are appended to and made part of this permit, or
                                          7
       Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 8 of 15


      that are approved in the future by the Department or other relevant federal or

      state agencies . . . .” 82 Fed.Reg. 16,467, 16,468 (Apr. 4, 2017).


      RESPONSE: Defendants admit that on March 23, 2017, the Under Secretary

      of State for Political Affairs, exercising authority delegated by Executive

      Order 13,337, the January 24, 2017 Presidential Memorandum Regarding

      Construction of the Keystone XL Pipeline, and Department of State

      Delegation of Authority No. 118-2 of January 26, 2006, issued a permit

      among other things, “to construct, connect, operate and maintain facilities at

      the border of the United States of the United States and Canada at Morgan,

      Montana, for the import of crude oil from Canada to the United States.” 82

      Fed.Reg. 16,467 (Apr. 4, 2017) (“2017 Permit”). The remaining facts in

      Paragraph 13 are undisputed.

14.   On March 29, 2019, the President issued a new presidential permit for

      Keystone XL that superseded the Presidential permit that was issued by the

      Under Secretary of State on March 23, 2017. 84 Fed.Reg. 13,101 (Apr. 3,

      2019). It was not based upon any consultation with the Secretary of State,

      any determination of the National Interest, nor any recommendations by

      relevant agencies, as required by Executive Order 13,337.

      RESPONSE: Defendants admit that on March 29, 2019, the President, by

      authority vested in him as President of the United States of America, issued a

                                          8
       Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 9 of 15


      new presidential permit for Keystone XL that superseded the Presidential

      permit that was issued by the Under Secretary of State on March 23, 2017. 84

      Fed.Reg. 13,101 (Apr. 3, 2019). Defendants deny the remaining statements in

      Paragraph 14 as disputed legal conclusions. Defs.’ Mem. of Law in Support

      of Summary Judgment (“Defs.’ Br.”), ECF No. 96, 22-24.

15.   The 2019 Permit would harm Plaintiffs’ legally-protected interests in

      “concrete and particularized” respects, both at the 1.2-mile border-crossing

      and from the construction and operation of the “Facilities” described in the

      2019 Permit – all 875 miles. See Declarations of Joye Braun (Dkt. 27-4),

      Angeline Cheek (Dkt. 27-6), Tom B.K. Goldtooth (Dkt. 27-10), Elizabeth

      Lone Eagle (Dkt. 27-15), LaVae High Elk Red Horse (Dkt. 27-19), Kandi

      White (Dkt. 27-24), Bill Whitehead (Dkt. 27-26), and Frank Egger (Dkt. 27-

      29), filed July 10, 2019, and Kathleen Meyer (Dkt. 65-2), filed October 10,

      2019.

      RESPONSE: The “Facilities” described in the 2019 Permit only include the

      1.2 mile border crossing, not “all 875 miles.” Defs. Statement of Undisputed

      Facts, ¶ 33, ECF No. 97. Defendants deny that Plaintiffs have offered any

      legally-cognizable facts establishing that the 2019 Permit would harm any

      “legally-protect interests in ‘concrete and particularized’ respects” at the 1.2-

      mile border-crossing described in the 2019 Permit.     Defs.’ Br. at 3-8.


                                           9
      Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 10 of 15




16.   Construction and operation of the Project’s 1.2-mile border crossing will

      cause injury to Plaintiffs because this 1.2-mile segment “crosses at least one

      unknown tributary of the East Fork of Whitewater Creek,” which ultimately

      “flows into . . . the Missouri River ....... , a watercourse used by Plaintiffs for

      drinking and farming among other uses;” and “[s]hould Keystone leak oil

      into a tributary of Whitewater Creek, the resulting contamination would flow

      downstream to the Missouri River,” irreparably harming Plaintiffs.

      Plaintiffs’ First Amended Complaint (Dkt. 37) ¶ 16 (explaining the

      hydrological context); Administrative Record in IEN v. State, CV 17-29-

      GF-BMM (see Dkt. 111-112, 158, 169) at DOSKXLDMT0009652

      (“DOS9652”) (FSEIS Appendix D, Table 1–“Waterbodies Crossed by the

      Project in Montana” at Milepost 1.11) (documenting Keystone’s crossing of

      this tributary of the Missouri River); Whitehead Declaration (Dkt. 27-26) ¶¶

      4-9 and Exhibit 1 (documenting resulting threat to the water supply for the

      Fort Peck Indian Reservation).

      RESPONSE: Defendants deny that “[c]onstruction and operation of the

      Project’s 1.2-mile border crossing will cause injury to Plaintiffs.” Defs.’

      Br. at 3-8. Defendants deny that this 1.2-mile segment “crosses at least

      one unknown tributary of the East Fork of Whitewater Creek,” which

      ultimately “flows into . . . the Missouri River, a watercourse used by

                                            6
      Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 11 of 15


      Plaintiffs for drinking and farming among other uses;” and “[s]hould

      Keystone leak oil into a tributary of Whitewater Creek, the resulting

      contamination would flow downstream to the Missouri River,” irreparably

      harming Plaintiffs. There is not a tributary in the 1.2 border crossing

      segment. United States Department of State - Bureau of Oceans and

      International Environmental and Scientific Affairs. 2014. Final

      Supplemental Environmental Impact Statement for the Keystone XL

      Project, Appendix D. Table 1; United States Geological Survey. Surface

      Management Status 1:1000,000-Scale Topographic Map. Montana,

      Whitewater. 2010. U.S. Department of the Interior. 2010.

17.   Construction and operation of the 1.2-mile border crossing will cause injury

      to Plaintiffs because this construction requires the use of at least one man-

      camp (DOS5952, 5982, 5986), which will harm their interests. E.g., Cheek

      Declaration (Dkt. 27-6) ¶¶ 1-29, Exhibits 1-2.

      RESPONSE: Federal Defendants deny that “construction and operation of

      the 1.2-mile border crossing will cause injury to Plaintiffs . . . .” Defs.’ Br. at

      3-8. Construction of the 1.2 border crossing will not require the construction

      of a man camp. DOS0005946.

18.   Construction and operation of the remainder of the Project’s 875 miles will

      likewise harm Plaintiffs because, as with the 1.2-mile border segment, the

      remainder of the Project poses significant oil spill risks that threaten the

                                           6
      Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 12 of 15


      water supply for the Fort Peck Reservation (Whitehead Declaration (Dkt.27-

      26), ¶¶ 4-13)) and the Cheyenne River Indian Reservation (Red Horse

      Declaration (Dkt. 27-19), ¶¶ 2-4).

      RESPONSE: Defendants deny that the Permit authorizes the Project’s “875

      miles” and that there is any related harm, Defs.’ Statement of Undisputed

      Facts, ¶ 33, ECF No. 97, or that construction of the 1.2-mile border segment

      “poses significant oil spill risks that threaten the water supply for the For

      Construction and operation of the water supply of the Fort Peck

      Reservation.” Responses #16, #15.

19.   The Project’s risk of oil spills threatens downstream waterways throughout

      its route, harming plaintiffs’ spiritual, recreational, and subsistence uses of

      these watersheds. Red Horse Declaration (Dkt. 27-19) ¶ 4; Lone Eagle.

      RESPONSE: Defendants deny the construction of the 1.2–mile border

      crossing creates a risk of oil spills or that it threatens downstream waterways

      throughout its route. Defs.’ Statement of Undisputed Facts, ¶ 33, ECF No. 97,

      Responses #18, #16, #15.

20.   Construction and operation of the Project would lead to habitat destruction,

      harming Plaintiffs’ use and enjoyment of nature along the pipeline route.

      Meyer Declaration (Dkt. 65-2) ¶¶ 9-17; Red Horse Declaration (Dkt. 27-19)

      ¶ 4; Lone Eagle Declaration (Dkt. 27-15) ¶ 6; White Declaration (Dkt. 27-

      24) ¶¶ 5-13.

                                           6
      Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 13 of 15




      RESPONSE: Defendants deny that construction and operation of the 1.2

      border crossing will lead to habitat construction, harming Plaintiffs’ use and

      enjoyment of nature along the pipeline route. Defs.’ Statement of Undisputed

      Facts, ¶ 33, ECF No. 97, Responses # 19, #18, #16. #15.

21.    Construction and operation of the Project would harm Plaintiffs’ members’

       deep spiritual and cultural connections to the land, water, and wildlife

       throughout its route. Braun Declaration (Dkt. 27-4) ¶¶ 2-11; White

       Declaration (Dkt. 27-24) 5-13; Lone Eagle Declaration (Dkt. 27-15) ¶¶ 2-

       12; Red Horse Declaration (Dkt. 27-19) ¶¶ 2-7.

       RESPONSE: Defendants deny that construction and operation of the 1.2

       border crossing would harm Plaintiffs’ members “throughout its route.”

       Defs.’ Br. at 3-8, Defs.’ Statement of Undisputed Facts, ¶ 33, ECF No. 97,

       Responses # 19, #18, #16, #15.



Respectfully submitted this 18th day of March, 2020,

                                MARK STEGER SMITH
                                Assistant U.S. Attorney
                                U.S. Attorney’s Office
                                2601 Second Avenue North, Suite 3200
                                Billings, MT 59101
                                Ph: (406) 247-4667; Fax: (406) 657-6058
                                mark.smith3@usdoj.gov

                                PRERAK SHAH

                                          6
Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 14 of 15


                      Deputy Assistant Attorney General

                      /s/ Marissa Piropato________________
                      MARISSA A. PIROPATO
                      LUTHER L. HAJEK (CO Bar 44303)
                      United States Department of Justice
                      Environment and Natural Resources Division
                      999 18th St., South Terrace, Suite 370
                      Denver, CO 80202
                      Ph: (303) 844-1376; Fax: (303) 844-1350
                      marissa.piropato@usdoj.gov
                      luke.hajek@usdoj.gov

                      Attorneys for Federal Defendants




                               6
       Case 4:19-cv-00028-BMM Document 121 Filed 03/18/20 Page 15 of 15




                          CERTIFICATE OF SERVICE
       I hereby certify that on March 18, 2020, a copy of the foregoing was served on
all counsel of record via the Court’s CM/ECF system.

                                /s/ Marissa Piropato
                                MARISSA PIROPATO
                                U.S. Department of Justice




                                         9
